Citation Nr: 1415806	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  09-00 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease status post right ankle surgery.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to March 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2013 the Board remanded the Veteran's claim of entitlement to an initial compensable rating for a right ankle disability prior to June 6, 2011, and to a rating in excess of 10 percent thereafter.  In a January 2014 rating decision, the RO awarded the Veteran an increased initial rating of 10 percent effective April 1, 2008, the day after the Veteran's discharge from service.  Accordingly, the issue on appeal is now properly characterized as an entitlement to an initial rating in excess of 10 percent for degenerative joint disease status post right ankle surgery.

A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claim.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim was remanded in September 2013 for further development including for a VA medical examination of the right ankle.  Due to the fact that the Veteran is an employee at the Temple VA Medical Center (VAMC), she was scheduled for a VA examination at the San Antonio VAMC rather than at Temple VAMC.  The Veteran cancelled the scheduled November 2013 VA right ankle examination in San Antonio, and the Veteran's claim was returned to the Board for adjudication.

The Veteran wrote to VA in November 2013 and in January 2014.  These statements indicated that the Veteran had significant frustration with the VA.  She indicated that driving 3 hours each way to San Antonio for a VA examination would cause her hardship.  She pointed out that she had been provided a VA compensation and pension examination in nearby Killeen in the past, and she thought that VA should have provided her the VA right ankle examination in Killeen.

A review of the record confirms that in September 2011 the Veteran was provided a VA fee basis peripheral nerves examination in Killeen, Texas.  Given that VA is able to provide the Veteran a VA examination in Killeen, this Veteran, who has 90 percent combined service-connected disability, should be provided a VA right ankle examination in Killeen, Texas.  

The Board notes that a February 2014 VA letter to the Veteran was returned as undeliverable.  The Veteran's current mailing address should be verified.

The Veteran's updated VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and verify her current mailing address.

2.  Obtain the Veteran's VA treatment records dated from October 17, 2013 to present and associate them with the Veteran's claims file.  

3.  When the above actions have been accomplished, schedule the Veteran for a VA examination in Killeen, Texas or other facility near to her location, but not Temple VAMC where she is an employee.  This exam is to determine the nature and severity of her right ankle disability.  The claims file must be reviewed in conjunction with the examination.  The examiner should detail range of motion in the right ankle and the extent to which pain on motion affects the measurements.  The examiner should comment on the extent of any functional loss found and should comment on whether limitation of the motion in the ankle is best described as mild, moderate, or marked.

4.  When the above actions have been completed, readjudicate the issue on appeal.  If the appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

